Exhibit 10.48

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2.

 

LOGO [g268594g24x73.jpg]

INTELLECTUAL PROPERTY SECURITY AGREEMENT

This Intellectual Property Security Agreement (the “Agreement”) is made as of
October 19, 2011, by and between VERENIUM CORPORATION, a Delaware corporation
(“Grantor”), and COMERICA BANK, a Texas banking association (“Secured Party”).

RECITALS

A. Secured Party has agreed to lend to Grantor certain funds (the “Loan”), and
Grantor desires to borrow such funds from Secured Party pursuant to the terms of
that certain Loan and Security Agreement, dated as of October 19, 2011, (the
“Loan Agreement”), the Loan Documents and the Ex-Im Facility Documents. All
initially capitalized terms used herein without definition shall have the
meanings ascribed to them in the Loan Agreement.

B. In order to induce Secured Party to enter into the Loan Agreement, the Loan
Documents and the Ex-Im Facility Documents, Grantor has agreed to grant a
security interest in certain intangible property to Secured Party for purposes
of securing the obligations of Grantor to Secured Party.

NOW, THEREFORE, THE PARTIES HERETO AGREE AS FOLLOWS:

1. Grant of Security Interest. As collateral security for the prompt repayment
of any and all Obligations and to secure prompt performance by Grantor of each
of its covenants and duties to Secured Party under the Loan Documents (other
than the Warrant) and the Ex-Im Facility Documents, Grantor hereby grants a
security interest and mortgage to Secured Party, as security, in and to
Grantor’s entire right, title and interest in, to and under the following (all
of which shall collectively be called the “Intellectual Property Collateral”),
it being understood that security interests in the Intellectual Property
Collateral shall not be perfected in any jurisdiction outside of the United
States:

(a) Any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret, now or hereafter existing, created, acquired or
held, including without limitation those set forth on Exhibit A attached hereto
(collectively, the “Copyrights”);

(b) Any and all trade secrets, and any and all intellectual property rights in
computer software and computer software products now or hereafter existing,
created, acquired or held;

(c) Any and all design rights which may be available to Grantor now or hereafter
existing, created, acquired or held;

(d) All patents, patent applications and like protections including without
limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same, including without limitation
the patents and patent applications set forth on Exhibit B attached hereto
(other than the BP Patents) (collectively, the “Patents”);

(e) Any trademark and servicemark rights, whether registered or not,
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of Grantor connected with and symbolized by
such trademarks, including without limitation those set forth on Exhibit C
attached hereto (collectively, the “Trademarks”);



--------------------------------------------------------------------------------

(f) Any and all claims for damages by way of past, present and future
infringement of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;

(g) All licenses (other than the […***…] License), including, but not limited to
the BP License and all other rights to use any of the Copyrights, Patents or
Trademarks, and all license fees and royalties arising from such use to the
extent permitted by such license or rights; and

(h) All amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents; and

(i) All proceeds and products of the foregoing, including without limitation all
payments under insurance or any indemnity or warranty payable in respect of any
of the foregoing.

The Secured Party’s security interest in the Intellectual Property Collateral
shall remain in effect until Payment-in-Full.

2. Authorization and Request. Grantor authorizes and requests that the Register
of Copyrights and the Commissioner of Patents and Trademarks record this
security agreement.

3. Covenants and Warranties. All covenants, representations and warranties
contained in the Loan Agreement are hereby incorporated by referenced. Grantor
further represents, warrants, covenants and agrees as follows:

(a) Performance of this Agreement does not conflict with or result in a breach
of any agreement to which Grantor is party or by which Grantor is bound, except
to the extent that certain intellectual property agreements prohibit the
assignment of the rights thereunder to a third party without the licensor’s or
other party’s consent and this Agreement constitutes an assignment, or except to
the extent such default could not reasonably be expected to cause a Material
Adverse Effect;

(b) Grantor shall register or cause to be registered (to the extent not already
registered) with the United States Patent and Trademark Office or the United
States Copyright Office, as applicable, those registerable intellectual property
rights listed on Exhibits A, B and C hereto within thirty (30) days of the date
of this Agreement;

(c) This Agreement creates in favor of Secured Party, and in the case of after
acquired Intellectual Property Collateral, at the time Grantor first has rights
in such after acquired Intellectual Property Collateral this Agreement will
create in favor of Secured Party, a valid and perfected first priority security
interest in the Intellectual Property Collateral in the United States securing
the payment and performance of the obligations evidenced by the Loan Agreement
upon making the filings referred to in clause (i) below, subject to any
Permitted Liens;

(d) Except for, and upon, the filing with the United States Patent and Trademark
office with respect to the Patents and Trademarks and the Register of Copyrights
with respect to the Copyrights such documents as are necessary to perfect the
security interests created hereunder, and except as has been already made or
obtained, no authorization, approval or other action by, and no notice to or
filing with, any U.S. governmental authority or U.S. regulatory body is required
either (i) for the grant by Grantor of the security interest granted hereby or
for the execution, delivery or performance of this Agreement by Grantor in the
U.S. or (ii) for the perfection in the United States or the exercise by Secured
Party of its rights and remedies hereunder;

(e) No representation, warranty or other statement made by Grantor or other
information provided in any certificate or written statement furnished, whether
now or later, to Secured Party with respect to

 

***Confidential Treatment Requested

 

2



--------------------------------------------------------------------------------

the Intellectual Property Collateral taken together with all such certificates
and written statements furnished to Secured Party contains any untrue statement
of a material fact or omits to state a material fact necessary in order to make
the statements contained in such certificates or statements not misleading;

(f) Grantor shall not enter into any agreement that would materially impair or
conflict with Grantor’s obligations hereunder without Secured Party’s prior
written consent, which consent shall not be unreasonably withheld. Grantor shall
not permit the inclusion in any material contract to which it becomes a party of
any provisions that could or might in any way prevent the creation of a security
interest in Grantor’s rights and interests in any property included within the
definition of the Intellectual Property Collateral acquired under such
contracts, except that certain contracts may contain anti-assignment provisions
that could in effect prohibit the creation of a security interest in such
contracts if Grantor is required, in its commercially reasonable judgment, to
accept such provisions; and

(g) Upon any executive officer of Grantor obtaining actual knowledge thereof,
Grantor will promptly notify Secured Party in writing of any event that
materially adversely affects the value of any Intellectual Property Collateral,
the ability of Grantor to dispose of any Intellectual Property Collateral or the
rights and remedies of Secured Party in relation thereto, including the levy of
any legal process against any of the Intellectual Property Collateral.

4. Secured Party’s Rights. Secured Party shall have the right, but not the
obligation, to take, at Grantor’s sole expense, any actions that Grantor is
required under this Agreement to take but which Grantor fails to take, after
fifteen (15) days’ notice to Grantor. Grantor shall reimburse and indemnify
Secured Party for all reasonable costs and reasonable expenses incurred in the
reasonable exercise of its rights under this Section 4, provided that Grantor’s
liability for expenses incurred in connection with any audits (including any
under Section 6.9 of the Loan Agreement) shall be limited to the extent provided
for in Section 6.2 of the Loan Agreement.

5. Inspection Rights. Grantor hereby grants to Secured Party and its employees,
representatives and agents the right to visit, during reasonable hours upon
prior reasonable written notice to Grantor, any of Grantor’s plants and
facilities that manufacture, install or store products (or that have done so
during the prior six month period) that are sold utilizing any of the
Intellectual Property Collateral, and to inspect the products and quality
control records relating thereto upon reasonable written notice to Grantor and
as often as may be reasonably requested, in each case, subject to the
limitations on inspections set forth in the Loan Agreement.

6. Further Assurances; Attorney-in-Fact.

(a) On a continuing basis, Grantor will make, execute, acknowledge and deliver,
and file and record in the proper filing and recording places in the United
States, all such instruments, including appropriate financing and continuation
statements and collateral agreements and filings with the United States Patent
and Trademark Office and the Register of Copyrights, and take all such action as
may reasonably be deemed necessary or advisable, or as reasonably requested by
Secured Party, to perfect Secured Party’s security interest in all Copyrights,
Patents and Trademarks and otherwise to carry out the intent and purposes of
this Agreement, or for assuring and confirming to Secured Party the grant or
perfection of a security interest in all Intellectual Property Collateral.

(b) Grantor hereby irrevocably appoints Secured Party as Grantor’s
attorney-in-fact, with full authority in the place and stead of Grantor and in
the name of Grantor, from time to time in Secured Party’s discretion, to take
any action and to execute any instrument which Secured Party may deem necessary
or advisable to accomplish the purposes of this Agreement, including (i) to
modify, in its sole discretion, this Agreement without first obtaining Grantor’s
approval of or signature to such modification by amending Exhibit A, Exhibit B
and Exhibit C, thereof, as appropriate, to include reference to any right, title
or interest in any Copyrights, Patents or Trademarks acquired by Grantor after
the execution hereof or to delete any reference to any right, title or interest
in any Copyrights, Patents or Trademarks in which Grantor no longer has or
claims

 

3



--------------------------------------------------------------------------------

any right, title or interest, (ii) to file, in its sole discretion, one or more
financing or continuation statements and amendments thereto, relative to any of
the Intellectual Property Collateral without the signature of Grantor where
permitted by law, and (iii) after the occurrence of an Event of Default under
this Agreement, to transfer the Intellectual Property Collateral into the name
of Secured Party or a third party to the extent permitted under the California
Uniform Commercial Code.

7. Events of Default. The occurrence of any default or Event of Default under
the Loan Agreement, the Loan Documents or the Ex-Im Facility Documents shall
constitute an Event of Default under this Agreement.

8. Remedies. Upon the occurrence and continuance of an Event of Default under
this Agreement, Secured Party shall have the right to exercise all the remedies
of a secured party under the California Uniform Commercial Code or as otherwise
provided for in the Loan Documents, including without limitation the right to
require Grantor to assemble the Intellectual Property Collateral and to make it
available to Secured Party as Secured Party may designate. Secured Party shall
have a nonexclusive, royalty free license to use the Copyrights, Patents and
Trademarks to the extent reasonably necessary to permit Secured Party to
exercise its rights and remedies upon the occurrence of an Event of Default
under this Agreement. Grantor will pay any expenses (including reasonable
attorneys’ fees) incurred by Secured Party in connection with the exercise of
any of Secured Party’s rights hereunder, including without limitation any
expense incurred in disposing of the Intellectual Property Collateral. All of
Secured Party’s rights and remedies with respect to the Intellectual Property
Collateral shall be cumulative.

9. Indemnity. Grantor agrees to defend, indemnify and hold harmless Secured
Party and its officers, employees, and agents against: (a) all obligations,
demands, claims, and liabilities claimed or asserted by any other party in
connection with the transactions contemplated by this Agreement; and (b) all
losses or expenses in any way suffered, incurred, or paid by Secured Party as a
result of or in any way arising out of, following or consequential to
transactions between Secured Party and Grantor, whether under this Agreement or
otherwise (including without limitation reasonable attorneys’ fees and
reasonable expenses), except for obligations, demands, claims, liabilities,
losses or expenses arising from or out of Secured Party’s or its officers’,
employees’, or agents’ gross negligence or willful misconduct.

10. Course of Dealing. No course of dealing, nor any failure to exercise, nor
any delay in exercising any right, power or privilege hereunder shall operate as
a waiver thereof.

11. Attorneys’ Fees. If any action relating to this Agreement is brought by
either party hereto against the other party, the prevailing party shall be
entitled to recover reasonable attorneys’ fees, costs and disbursements.

12. Amendments. This Agreement may be amended only by a written instrument
signed by both parties hereto.

13. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute the same instrument.

14. California Law and Jurisdiction; Jury Waiver. This Agreement shall be
governed by the laws of the State of California, without regard for choice of
law provisions. Grantor and Secured Party consent to the exclusive jurisdiction
of any state or federal court located in Santa Clara County, California. GRANTOR
AND SECURED PARTY EACH WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THE LOAN DOCUMENTS, THIS
AGREEMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

  GRANTOR: Address of Grantor:   VERENIUM CORPORATION,   a Delaware corporation
4955 Directors Place   San Diego, CA 92121   By:  

/s/ Jeffrey G. Black

  Its: Chief Financial Officer Attn:     SECURED PARTY: Address of Secured
Party:   COMERICA BANK 39200 Six Mile Road, MC 7578   By:  

/s/ Lake T. McGuire

Livonia, MI 48152     Its: Vice President



--------------------------------------------------------------------------------

EXHIBIT A

Copyrights

None.

 

6



--------------------------------------------------------------------------------

EXHIBIT B

Patents

 

Patent/Serial
No.

  

Title

10547956    Hydrolases, Nucleic Acids Encoding Them And Methods For Making And
Using Them 11575066    Compositions and Methods for Making and Modifying Oils
11817865    Hydrolases, Nucleic Acids Encoding Them and Methods for Improving
Paper Strength 11817997    Lyase Enzymes, Nucleic Acids Encoding Them and
Methods for Making and Using Them 11868909    Nitrilases and Methods for Making
and Using Them 12032337    Chemoenzymatic Methods for the Synthesis of Statins
and Statin Intermediates 12202119    Hydrolases, Nucleic Acids Encoding Them and
Methods for Making and Using Them 12278108    Esterases and Related Nucleic
Acids and Methods 12281052    Aldolases, Nucleic Acids Encoding Them and Methods
for Making and Using Them 12303088    Lyase Enzymes, Nucleic Acids Encoding Them
and Methods for Making and Using Them 12439459    Laccases for Bio-Bleaching
12442207    Phytases, Nucleic Acids Encoding Them and Methods for Making and
Using Them 12442255    Phospholipases, Nucleic Acids Encoding Them and Methods
for Making and Using Them

 

7



--------------------------------------------------------------------------------

 

12499698    Pectate Lyases, Nucleic Acids Encoding Them and Methods for Making
and Using Them 12520523    Amylases and Glucoamylases, Nucleic Acids Encoding
Them and Methods for Making and Using Them 12529340    Nitrilases, Nucleic Acids
Encoding Them and Methods for Making and Using Them 12567550    Enzymes Having
Alpha Amylase Activity and Methods of Making and Using Them 12683906   
Dehalogenases, Nucleic Acids Encoding Them and Methods for Making and Using Them
12697907    Amylases, And Methods for used in Starch Processing 12742643   
Compositions and Methods for Making Androstenediones 12756079    Amylases,
Nucleic Acids Encoding Them and Methods for Making and Using Them 12763198   
Methods for Making Simvastatin and Intermediates 12764844    Laccases, Nucleic
Acids Encoding Them and Methods for Making and Using Them 12773317   
Nitrilases, Nucleic Acids Encoding Them and Methods for Making and Using Them
12810057    Transferases and Oxidoreductases, Nucleic Acids Encoding them and
methods for making and using them 12810067    Isomerases, Nucleic Acids Encoding
them and methods for making and using them 12822413    Amylases, Nucleic Acids
Encoding them and methods for making and using them

 

8



--------------------------------------------------------------------------------

 

12830157    Polymerase 5356801    Recombinant DNA Encoding a Desulfurization
Biocatalyst 5496729    Process for the Desulfurization and the Desalting of a
Fossil Fuel 5510265    Multistage Process for Deep Desulfurization of a Fossil
Fuel 5772901    Oil/Water/Biocatalyst Three Phase Separation Process 5814473   
Transaminases and Aminotransferases 5846813    DSZD Utilization in
Desulfurization of DBT by Rhodococcus SP. IGTS8 5876997    Novel Phytase 5877001
   Amidase 5879914    Recombinant DNA Encoding a Desulfurization Biocatalyst
5925749    Carboxymethyl Cellulase from Thermotoga Maritima 5939300    Catalases
5948666    Isolation and Identification of Polymerases 5952208    N DSZ Gene
Expression in Pseudomonas 5962258    Carboxymethyl Cellulase from Thermotoga
Maritima 5962283    Transminases and Aminotransferases 5985646    Amidase
6004796    Amidase 6008032    Carboxymethyl Cellulase from Thermotoga Maritima
6013509    Transaminases and Aminotransferases 6071738   

CONVERSION OF ORGANOSULFUR COMPOUNDS TO OXYORGANOSULFUR COMPOUNDS FOR

DESULFURIZATION OF FOSSIL FUELS

 

9



--------------------------------------------------------------------------------

 

6074860    Catalases 6110719    Novel Phytase 6133016    Sphingomonas
Biodesulfurization Catalyst 6136583    Amidase 6183740    Recombinant Bacterial
Phytases and Uses Thereof 6190897    Novel Phytase 6245547    Carboxymethyl
Cellulase from Thermotoga Maritima 6303562    Compositions comprising
2-(2-hydroxyphenyl)benzenesulfinate and alkyl-substituted derivatives thereof
6410290    Catalases 6465204    Amidase 6492511    Isolation and Identification
of Novel Polymerases 6500659    Amidase 6632937    Nucleic Acids and Proteins
From Cenarchaeum Symbiosum 6673552    METHODS FOR PURIFYING ANNEALED
DOUBLE-STRANDED OLIGONUCLEOTIDES LACKING BASE PAIR MISMATCHES OR NUCLEOTIDE GAPS
6720014    Recombinant Bacterial Phytases and Uses Thereof 6855365   
Recombinant Bacterial Phytases and Uses Thereof 6943001    Epoxide Hydrolases,
Nucleic Acids Encoding Them and Methods for Making and Using Them

 

10



--------------------------------------------------------------------------------

 

6979733    Epoxide Hydrolases, Nucleic Acids Encoding Them and Methods of Making
and Using Them 7049101    Enzymes Having High Temperature Polymerase Activity
and Methods of Use Thereof 7056703    Polypeptides having Polymerase Activity
and Methods of Use Thereof 7078035    Phytases, Nucleic Acids Encoding Them and
Methods for Making and Using them 7078504    Enzymes Having Dehgalogenase
Activity and Methods of Use Thereof 7226771    Phospholipases, Nucleic Acids
Encoding Them and Methods for Making and Using them 7232672    P450 Enzymes,
Nucleic Acids Encoding Them and Methods for Making and Using them 7232677   
Phytase Expression Systems and Methods of Making and Using Them 7273740   
Enzymes Having Alpha Amylase Activity and Methods of Use Thereof 7288400   
Nucleic Acids Encoding Esterases and Methods of Making and Using Them 7300775   
Methods for Producing Alpha-Substituted Carboxylic Acids Using Nitrilases and
Strecker Reagents 7323336    Enzymes Having Alpha Amylase Activity and Methods
of Use Thereof 7407677    Enzymes Having Alpha Amylase Activity and Methods of
Use Thereof 7414119    Aldolases, Nucleic Acids Encoding Them and Methods for
Making and Using them 7416874    Recombinant Bacterial Phytases and Uses Thereof
7422876    Methods for Generating Cellulases

 

11



--------------------------------------------------------------------------------

 

7432097    Phytases, Nucleic Acids Encoding Them and Methods of Making and Using
Them 7432098    Phytases and Methods for Making and Using Them 7452706   
Recombinant Bacterial Phytases and Uses Thereof 7521216    Nitrilases and
Methods for Making and Using Them 7560126    Amylases, Nucleic Acids Encoding
Them and Methods for Making and Using Them 7592434    Pectate Lyases, Nucleic
Encoding Them and Methods for Making and Using Them 7608445    Nitrilases,
Nucleic Acids Encoding Them and Methods for Making and Using Them 7642079   
Proteases, Nucleic Acids Encoding Them and Methods for Making and Using Them
7651849    Nitrilases 7659102    Amylases, Nucleic Acids Encoding Them and
Methods for Making and Using Them 7666633    Enzymes Having Alpha Amylase
Activity and Methods of Making and Using Them 7671189    Enzymes Having
Dehalogenase Activity and Methods of Use Thereof 7700329    Methods for Making
Simvastatin and Intermediates 7741089    Laccases, Nucleic Acids Encoding Them
and Methods for Making and Using Them 7741092    Amylases, Nucleic Acids
Encoding Them and Methods for Making and Using Them

 

12



--------------------------------------------------------------------------------

 

7759093    Amylases, Nucleic Acids Encoding Them and Methods for Making and
Using Them 7781198    Polymerase – Encoding Nucleic Acids and Methods of Making
and Using Them 7811804    Nitrilases, Nucleic Acids Encoding Them and Methods
for Making and Using Them 7824895    Phytases, Nucleic Acids Encoding Them and
Methods for Making and Using Them 7863031    Phytases and Methods of Making and
Using Them 7932064    Processes for Making ®-Ethyl 4-Cyano-3-Hydroxybutyric Acid
7943360    Phospholipases, Nucleic Acids Encoding Them and Methods for Making
and Using Them 7977080    Phospholipases, Nucleic Acids Encoding Them and
Methods for Making and Using Them 7981844    Methods for the Manufacture of Pure
Single Enantiomer Compounds and for Selecting Enantioselective Enzymes 7993901
   Nitrilases and Methods for Making and Using Them 13058584    Hydrolases,
Nucleic Acids Encoding Them and Methods For Making and Using Them

 

13



--------------------------------------------------------------------------------

EXHIBIT C

Trademarks

 

Trademark

  

Serial/Reg. No.

    

DIVERSA

   2396696   

PYROLASE

   2474025   

LUMINASE

   3142892   

COTTONASE

   2993233   

ACCENTUASE

   3490178   

PURIFINE

   3308380   

FUELZYME

   3373534   

THE NATURE OF ENERGY

   3562414   

VERETASE

   3815450   

VERENIUM

   3773475   

XYLATHIN

   3935089   

VERENIUM AND DESIGN

   3706903   

THE ENERGY OF NATURE

   85086994   

 

14